Citation Nr: 1757474	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  09-28 173	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to August 1994, from May 2000 to September 2000, and from February 2003 to March 2004.  

This arises from a motion by the Board of Veterans' Appeals (Board) on its own initiative only as to the issues denied in a May 2012 decision.  The issues were initially on appeal from March 2008 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).  

In an August 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the local RO, indicating that "video is okay".  In a letter dated in March 2010, the Agency of Original Jurisdiction (AOJ) notified the Veteran that a videoconference hearing before a Veterans Law Judge had been scheduled to take place on April 20, 2010.  In a letter dated in March 2012, the Veteran requested that the Board hearing be rescheduled as he was unable to attend the first hearing due to having surgery.  The record shows that the AOJ did not respond to the Veteran's request to reschedule the hearing.  

The Board issued a decision in May 2012 denying the claims above and remanding an additional seven claims.  Thereafter, in an August 2012 statement, the Veteran again requested that the videohearing be rescheduled as he had surgery on his wrist the day of the previously scheduled hearing.  

The Board notes that the AOJ awarded service connection for headaches in an April 2017 rating decision.  Because this was a full grant of the benefit sought on appeal, this issue is no longer before the Board.  With respect to the remaining remanded claims, they were recertified to the Board for adjudication in July 2017.  Pertinently, however, in a November 2017 statement, the Veteran's representative indicated that the Veteran has not withdrawn his hearing request and that he wishes to have his requested hearing rescheduled.

The Board finds that good cause has been shown to reschedule the Veteran's videoconference hearing.  The failure to afford the Veteran such a hearing amounts to a denial of due process as to the claims that have been denied in whole or in part since perfecting his appeal.  38 C.F.R. § 20.904(a)(3).

Accordingly, the May 23, 2012 Board decision is vacated only insofar as it denied reopening claims for entitlement to service connection for a bilateral hearing loss and tinnitus.  



	                        ____________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals


